DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chi-Yuan Chen on January 3, 2022.
The claims of the application have been amended as follows:

Claim 17. (Canceled)

Response to Arguments
Applicant’s arguments and amendments filed on December 1, 2021 with respect to the claim objections and rejections under 35 USC 102, 103, and 112 have been fully considered and are persuasive.  The objections and rejections of claims 1-5 and 7-8 have been withdrawn. 
Reasons for Allowance
Claims 1-5 and 7-8 are allowed over the art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1
US 2017/0203435 A1 to Yang teaches a working tool device 14 adaptive for a spring making-machine (Figs. 1, 2, and 7), comprising: a main body 55 having a mounting portion (Figs. 1, 2, and 7; Paras. [0045]-[0047]) the portion of the housing 55 opposite the discs 141, 142 is the mounting portion), 
a first side and a second side, the first side and the second side extending from the mounting portion (Figs. 1, 2, and 7; the first and second sides are the sides on which discs 141, 142 are mounted); 
a first movable member 141 located on the first side and coupled to the main body 55 such that the first movable member 141 is able to move reciprocally along a first direction relative to the main body (Figs. 1, 2, and 7; Paras. [0045]-[0047]; the disc 141 is mounted to the first side of the main body such that the disc 141 may spin backwards or forwards, i.e., reciprocally, along the plane defined by R1 on the first side); and 
a second movable member 142 located on the second side and coupled to the main body 55 such that the second movable member 142 is able to move reciprocally along a second direction relative to the main body (Figs. 1, 2, and 7; Paras. [0045]-[0047]; the disc 142 is mounted to the second side of the main body such that the disc 142 may spin backwards or forwards, i.e., reciprocally, along the plane defined by R1 on the second side); 
wherein the first direction and the second direction are parallel (Fig. 7 shows that the planes of rotation of discs 141 and 142 are parallel), 
wherein the first movable member 141 and the second movable member 142 are configured to move synchronously but in opposite directions (Fig. 7; Paras. [0045]-[0047]; the discs 141 and 142 are driven by the same mechanism 145, i.e., move synchronously, and in opposite direction, as shown in Fig. 7 in which the rotations R1 are clockwise and counterclockwise, i.e., opposite).
Yang fails to explicitly teach wherein the main body has a rotary, the first movable member has a first rack, the second movable member has a second rack, the first rack and the second rack face to each other, the rotary engages with the first rack and the second rack so that the first rack and the 
JP 5710086 B1 to Harakawa teaches a working tool device 71 including a main body 710 that has a rotary 720, e.g., the translational drive device may be a cylinder, that drives a moveable member 721 supporting a tool 730 is mounted (Figs. 4 and 7; Paras. [0028]-[0030]), however Harakawa fails to explicitly teach a second movable member, racks for either of the movable members, or the rotary simultaneously causing the racks to move.
Claims 2-5 and 7-8 depend from claim 1 and are allowable for at least the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725